UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AVIVA TRUCKING SPECIAL LINES
ET AL., 18-cv-11180 (JGK)
Plaintiffs, OPINION AND ORDER
~against-

DARNELL M. ASHE, SR. ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

Thunder Bay Regional Health Sciences Center (“Thunder
Bay”), which was insured by Aviva Trucking Special Lines
(“Aviva’}, contracted with the defendant Farber Specialty
Vehicles (“Farber”) to transport Thunder Bay’s bus carrying a
custom medical unit from Canada to New York. Farber, in turn,
contracted with Bennett Truck Transport, LLC and Bennett
DriveAway to drive the bus from Farmingdale, New York to
Reynoldsburg, Ohio. Bennett employed Darnell M. Ashe, Sr. who
drove the vehicle and Ashe allegedly damaged the bus by driving
it negligently on the FDR Drive in New York City. The plaintiff
Aviva, for itself and as subrogee for its insured, Thunder Bay,
now sues Farber and the three Bennett defendants under various
state law claims for the damage to the bus. The Bennett
defendants move to dismiss the complaint pursuant to Federal
Rule of Civil Procedure 12(b) (6), arguing that the Carmack

Amendment to the Interstate Commerce Act, 49 U.S.C. § 14706,

 
preempts the state law claims. The plaintiff Aviva for itself
and as subrogee for Thunder Bay and defendant Farber argue that
the contract between Farber and the Bennett defendants waived
the Carmack Amendment and therefore the state law claims are not
preempted.

For the following reasons, the motion to dismiss the state
law claims is denied.

I.

In deciding a motion to dismiss pursuant to Rule i2(b) (6),
the allegations in the complaint are accepted as true, and all
reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

2007). The Court’s function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legaily

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

 

1985}. The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 

(2009).

 

 
While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a
court must accept as true all of the allegations contained in
the complaint is inapplicable to legal conclusions.” Id. When
presented with a motion to dismiss pursuant to Rule 12(b) (6),
the Court may consider documents that are referenced in the
complaint, documents that the plaintiff relied on in bringing
suit and that are either in the plaintiff’s possession or that
the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

 

282 F.3d 147, 153 (2d Cir. 2002).
Ii.

The following facts alleged in the Complaint are accepted
as true for the purposes of ruling on the motion to dismiss.

The plaintiff Aviva is in the business of automobile
insurance. Its insured, Thunder Bay, contracted with Farber
sometime prior to February 19, 2016 to have Farber transport
Thunder Bay’s Prevost VIP-45 bus equipped with a custom medical
unit, from Canada to New York for refurbishment. Compl. (7 10-
13. Shortly thereafter, Farber subcontracted with Bennett
DriveAway, a trade name for a division of Bennett Truck
Transport, LLC, to drive the plaintiff's bus from Farmingdale,

New York to Reynoldsburg, Ohio. Id. 7 14.

 

 
Farber signed a standard rate Confirmation Sheet prepared
by Bennett DriveAway, which included attached Terms and
Conditions. Nwaneri Decl. Exs. B, C. Clause 8 of the Terms and
Conditions reads: “Contract Carrier: This contract service is
designed to meet the distinct needs of the customer and the
parties expressly waive all rights and obligations allowed by 49
U.S.C. 14101 to the extent [they] conflict with the terms of
this contract.” Id. at Ex. C. Clause 11 reads: “Governing
Law/Jurisdiction: This contract shall be deemed to have been
accepted in McDonough, Georgia and shall be governed by and
construed under the laws of the State of Georgia. All disputes
arising hereunder shall be heard exclusively in the State Court
of Henry County, Georgia and the parties hereby consent and
submit thereto.” Id.

On or about February 23, 2016, Mr. Ashe was driving the
plaintiff’s vehicle towards an underpass at the entrance to the
FDR Drive in New York City. Compl. @J 16-17. As a result of Mr.
Ashe’s allegedly negligent driving, the vehicle struck the
overpass and was damaged. Id. 7 20.

On October 10, 2018, the piaintiff filed suit in the
Supreme Court of New York, New York County. Dkt. No. 4-1. On
November 30, 2018, the defendants removed the case to this
Court, invoking the Court’s diversity jurisdiction under 28

U.S.C. § 1332(a}, as well as its jurisdiction under 28 U.S.C.

 

 
§ 1337(a) and 49 U.S.C. § 14706, the Carmack Amendment to the
Interstate Commerce Act. Pet. of Removal WT 10-13.

The Bennett defendants filed the current motion to dismiss
pursuant to Rule 12(b) (6) on the grounds that the state law
’ claims in the Complaint are preempted by the Carmack Amendment.
The plaintiff and Farber oppose the motion to dismiss on the
grounds that the contract between Farber and the Bennett
defendants waived the Carmack Amendment.

Tit.

The plaintiff and Farber acknowledge that, in general, the
Carmack Amendment preempts all state law claims, but allege that
Clauses 8 and 11 of the Terms and Conditions of the contract
between the Bennett defendants and Farber waived the Carmack
Amendment. If the parties waived the Carmack Amendment, then the
state law claims are not preempted. Thus, the operative question
at this stage is whether the contract between Farber and
Bennett, specifically Clauses 8 and 11 of the Terms and
Conditions, constitutes a valid waiver of the Carmack Amendment.

A.

The Carmack Amendment to the Interstate Commerce Act
requires that “[{a] carrier and any other carrier that deliver[]
the property and is providing transportation or service subject
to jurisdiction under [49 U.S.C. § 13501] are liable to the

person entitled to recover under the receipt or bill of lading.”

 
49 U.S.C. § 14706(a) (1). The Amendment further specifies that
“liability imposed under this paragraph is for the actual loss
or injury to the property caused by (A) the receiving carrier,
(B) the delivering carrier, or (C) another carrier over whose
line or route the property is transported in the United States
or from a place in the United States to a place in an adjacent
foreign country when transported under a through bill of
lading.” Id. The Amendment covers interstate transports that are
made “by motor carrier,” which is defined as “a person providing
motor vehicle transportation for compensation.” 49 U.S.C.
§ 13102(14); see 49 U.S.C. § 13501(1) (A). The Carmack Amendment
authorizes suits “brought against a delivering carrier in a
district court of the United States or in a State court.” 49
U.S.C. § 14706(d) (1).

The Carmack Amendment preempts all state law on the issue

of interstate carrier liability. See Adams Express Co. V.

 

Croninger, 226 U.S. 491, 505-06 (1913) (“Almost every detail of
the subject is covered so completely that there can be no
rational doubt but. that Congress intended to take possession of
the subject, and supersede all state regulation with reference
to it.”). The Carmack Amendment was meant “to provide interstate
carriers with reasonable certainty and uniformity in assessing
their risks and predicting their potential liability,” which it

accomplished “by establishing a single uniform regime for

 
recovery by shippers directly from the interstate common carrier
in whose care their items are damaged and by preempting the
shipper’s state and common law claims against a carrier for loss

or damage to goods during shipment.” Project Hope v. M/V IBN

 

SINA, 250 F.3d 67, 73 n.6 (2d Cir. 2001) {quotation marks and
aiterations omitted).

Thus, in the first instance, the Carmack Amendment covers
any claims arising out of the shipment of the plaintiff's
vehicle by Farber and its subcontractors, the Bennett
defendants, from New York to Ohio because the shipment was an
interstate shipment and was made by motor carrier, namely by a
motor vehicle. Without more, the Carmack Amendment preempts the
plaintiff’s state law claims for the “actual loss or injury to
the property caused by” the defendant carriers. 49 U.S.C.

§ 14706(a) (1).
B.
Ll.

However, parties to a shipping contract may validly waive
the Carmack Amendment if they, “in writing, expressly waive any
or all rights and remedies under [the part of the United States
Code governing the liability of carriers that includes the
Carmack Amendment] for the transportation covered by the

contract.” 49 U.S.C. § 14101 (b) (1).

 
A waiver is effective when it expressly appears on the face

of the contract provision in question. In Sanofi-Aventis U.5S.,

 

LLC wv. Great Am. Lines, Inc., No. 10-2023, 2016 WL 4472949, at

 

*2-3 (D.N.J. Aug. 22, 2016), the contract provision that the
court found to be a valid waiver of the Carmack Amendment read
as follows: “Pursuant to 49 U.S.C.A. § 14101 (b) (1), the parties
expressly waive any and ail provisions under the ICC Termination
Act of 1995, U.S. Code Title 49, Subtitled IV, Part B, and the
regulations thereunder to the extent such provisions conflict
with the terms of the Transportation Contract or the parties’
course of performance hereunder.” Similarly, in Smithfield Beef

Group-Tolleson, Inc. v. Knight Refrigerated, LLC, No. CV 08-

 

1923, 2009 WL 1651289, at *2 (D. Ariz. June 12, 2009), the
provision read: “WHEREAS, the parties expressly waive any and
all rights and remedies under the ICC Termination Act for the
transportation provided hereunder pursuant to 49 U.S.C.
§ 14101(b)(1).” In both cases, the courts found that the
contract provisions were express waivers of the Carmack
Amendment and enforced those waivers.

On the other hand, courts have refused to imply waivers of
the Carmack Amendment from contract provisions that were not

express waivers. See, e.g., McKesson Corp. v. Longistics

 

Transp., Inc., No. 09cv250, 2010 WL 11564989, at *7 (E.D.N.C.

Nov. 4, 2010) (choice of law provision not an express waiver of

 
the Carmack Amendment); MidAmerican Energy Co. v. Start Enters.,
Inc., 437 F. Supp. 2d 969, 973 (S.D. Iowa 2006) (same); Central

Transp. Int’l, Inc. v. Alcoa, No. O06cv11913, 2006 WL 2844097, at

 

*3 (B.D. Mich. Sept. 29, 2006) (same); Phillips 66 Co. v. Smith

 

Tank & Equip. Co., No. 4:17cv0388, 2018 WL 4334007, at *3 (S.D.

 

Tx. July 31, 2008) (arbitration clause not an express waiver of
the Carmack Amendment).
2.

In this case, while Clause 11 —- the choice of law provision
- is not an express waiver of the Carmack Amendment, it is plain
that Clause 8 expressly waives the Carmack Amendment by stating
that “[t]his contract service is designed to meet the distinct
needs of the customer and the parties expressly waive all rights
and obligations allowed by 49 U.S.C. 14101 to the extent [they]
conflict with the terms of this contract.” Nwaneri Decl. Ex. C.
Clause 8 is substantially similar to the waivers found valid in
Sanofi-Aventis and Smithfield Beef. The most natural reading of
this clause is that “the parties expressly waive all rights and
obligations allowed [to be waived by] 49 U.S.C. 14101 to the
extent they conflict with the terms of this contract.” Those
“rights and obligations” include the Carmack Amendment.

The Bennett defendants raise several points to argue for
the first time in the reply brief that Clause 8 is an

ineffective waiver. Generally, “a court should not consider

 
arguments that are raised for the first time in a reply brief.”

Clubside, Inc. v. Valentin, 468 F.3d 144, 159 n.5 (2d Cir. 2006)

 

(Sotomayor, J.). In any event, the Bennett defendants’ arguments
are without merit.

First, the Bennett defendants argue that Clause 8 is
ineffective because it does not refer to the “ICC Termination
Act,” “Carmack,” or “49 U.S.C. § 14706.” However, the inclusion
of such “magic words” is unnecessary for a provision to
constitute an effective waiver. All that is necessary is that
the Carmack Amendment be “expressly waive[d].” 49 U.S.C.

§ 14101 (b) (1). The provision in § 14101(b) (1) that authorizes
express waivers refers to the rights and remedies “under this
part,” which is to say the part of the United States Code
relating to carriers that includes 49 U.S.C. § 14706, the
Carmack Amendment. The waiver provision in this case, like the
waiver provisions found effective in Smithfield Beef and Sanofi-
Aventis, contains an express reference to § 14101 (b) (1), and
therefore is similarly effective.

The Bennett defendants next argue that there is no express
waiver of the Carmack Amendment because Clause 8 waives only
“rights” and “obligations,” and does not mention “remedies”
under the Carmack Amendment. Reply, at 3. No case supports such

an argument, and there is no reasonable basis to ignore the

10

 

 
express waiver of rights and obligations in Clause 8 simply
because it did not include the word “remedies.”

The Bennett defendants also cite Smithfield Beef, a case in
which the court was called to decide whether, notwithstanding
the existence of an express waiver, references to the Carmack
Amendment in at least five places throughout the parties’
contract had the effect of reviving the Carmack Amendment. The
court held that there was an effective waiver of the Carmack
Amendment as a whole, but that the parties had then re-
incorporated selectively certain aspects of the Carmack
Amendment. Smithfield Beef, 2009 WL 1651289, at *2-*3. The
Bennett defendants point to no similar resuscitation of any
specific parts of the Carmack Amendment in the contract between
Farber and the Bennett defendants.

Next, the Bennett defendants argue that Clause 8 is not an
effective waiver because although it purports to waive “all
rights and obligations allowed by 49 U.S.C. § 14101,” it does so
only “to the extent they conflict with the terms of this
contract,” and there is no conflict between the Carmack
Amendment and the Confirmation Sheet. Reply, at 5. However,
there is a conflict to the extent that the Carmack Amendment
preempts state law causes of action that otherwise would be
permitted under the contract, for example state claims

maintained under Clause 11. Moreover, in Sanofi-Aventis, the

11

 

 
court construed a similarly worded provision, and found that
there was a valid waiver notwithstanding limiting language in
the contract that purported to waive the Carmack Amendment “to
the extent that [the Carmack Amendment conflicts] with the terms
of the Transportation Contract or the parties’ course of
performance hereunder.” Id. at *2 (some alterations omitted). In
Sanofi-Aventis, the court held that the limiting language did

not undermine the validity of the waiver, but rather that it

 

indicated that the Carmack Amendment was waived as a whole

subject to default rules of the Carmack Amendment written

 

specifically elsewhere in the parties’ contract. Id.
Finally, reading Clause 8 as an effective waiver of the
Carmack Amendment prevents the Clause from becoming meaningless

surplusage in the contract. See Smithfield Beef, 2009 WL

 

1651289, at *2 (choosing one interpretation of a contract
containing a purported Carmack Amendment waiver over another
“given the general rule that a contract must be interpreted ‘to
give meaning to all of its terms, presuming that every provision
was intended to accomplish some purpose, and that none are

deemed superfluous.’”) (quoting Allen v. Honeywell Ret. Earnings

 

Plan, 382 F. Supp. 2d 1139, 1165 (D. Ariz. 2005)}. The Bennett
defendants have suggested no reasonable interpretation of Clause

8 that does not include a waiver of the Carmack Amendment.

12
CONCLUSION

The Court has considered all of the arguments of the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the motion by the Bennett defendants to dismiss the
plaintiff’s causes of actions as pre-empted by the Carmack
Amendment is denied. The clerk is directed to close docket
number 29.

SO ORDERED.
Dated: New York, New York
September 13, 2019

WH Clete

John G. Koeltl
United States District Judge

 

13

 
